                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620

                                                              May 7, 2021

Via ECF

Hon. Edgardo Ramos                                                                                           x
United States District Judge
United States District Court
Southern District of New York
40 Foley Square                                                                                      5/10/2021
New York, New York 10007

                 Re:      Marcos Hernandez v. El Azteca Y El Guanaco Rest. Corp., et al
                          Docket No.: 20-cv-10316-ER

Your Honor:

         My office represents Plaintiff in the above-captioned matter. I write, jointly with defense
counsel, to respectfully request the Court to grant the parties a short extension of time to submit
the settlement agreement for Court approval, from the current deadline of May 7, 2021 to May 14,
2021. This is the first request of its kind.

        The parties have prepared a settlement agreement, but Defendants need additional time to
review and sign the agreement. Accordingly, the parties respectfully request the Court to grant
their application for a short extension of time to submit the settlement agreement for Court
approval.

        The parties thank the Court for its time and consideration of this matter.

                                                              Respectfully submitted,

                                                             /s
                                                             William K. Oates, Esq.
                                                             Michael Faillace & Associates, P.C.
                                                             Attorneys for Plaintiff
cc:     Gil Santamarina, Esq. (via ECF)
        Attorney for Defendants




                          Certified as a minority-owned business in the State of New York
